UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 31, 2010 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 8850 Double Diamond Pkwy. Reno, Nevada (Address of principal executive offices) (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.04Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. SIGNATURES Item 2.04 Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. As previously disclosed by GameTech International, Inc. (the “Company”) inits Form 8-K filed on September 16, 2010, the Company and Bank of the West and U.S. Bank National Association (collectively, the “Lenders”) entered into a Second Amendment to Forbearance Agreement and Fifth Modification to Loan Agreement (the “Fifth Amendment”) on September 15, 2010, pursuant to which the Lenders agreed to forbear from exercising certain rights available to them under the Company’s senior secured credit facility until October 31, 2010, or earlier upon the occurrence of certain events, as a result of certain events of default existing under the credit facility. On November 1, 2010, the Company receiveda letterfrom U.S. Bank National Association, as agent for the Lenders (the “Agent”) stating that the forbearance period under the Company’s credit facility expired on October 31, 2010.The letter further states that the Lenders and the Agent have the immediate right to commence action against the Company, enforce the payment of the notes under the credit facility, commence foreclosure proceedings under certain loan documents, and otherwise enforce their rights and remedies against the Company. Notwithstanding the forgoing, the letter expresses a willingness on the part of the Lenders and the Agent to consider entering into another extension of the forbearance period, which may, as indicated in the letter, impose additional terms and restrictions on the Company under the credit facility. While the Company continues to actively engage in discussions with the Agent and the Lenders and is optimistic a resolution can be reached, there can be no assurance that the Company will be able to further extend the forbearance period, obtain waivers and/or reach a satisfactory agreement with the Agent and the Lenders in a timely manner. As of the date hereof, the outstanding balance under the term loan is approximately $25.43 millionand the outstanding balance under therevolver is $750 thousand.The outstanding balance under the Company’s term loan continues to be subject to the default rate of 9.79%, and the outstanding balance under the Company’s revolver continues to be subject to a default rate of 5.82%. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMETECH INTERNATIONAL, INC. By: /s/ Bill Fasig Bill Fasig Chief Executive Officer Dated:November 4, 2010
